a)

NO

Ww

bd

uw

oO)

~

©

©

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

JS -6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Damien Minna, SACV 19-00700JVS(JDEx)
a ORDER OF DISMISSAL UPON
Plaintiff,
SETTLEMENT OF CASE
V.

Tradecor 18201 Crenshaw LLC, et
a ?

Defendant(s).

 

The Court having been advised by the counsel for the parties that the above-
entitled action has been settled,

IT IS ORDERED that this action be and is hereby dismissed in its entirety
without prejudice to the right, upon good cause being shown within 75 days, to reopen

the action if settlement is not consummated.

DATED: — 11/8/19

    

James V.S Ina
United States District Judge

 
